             Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION

                                                            :
GEORGE M. TESLOVICH, JR.                                    :
                                                            :
                          Plaintiff,                        :
                                                            :
        v.                                                  :
                                                            : CIVIL ACTION NO.
CHUBB INSURANCE GROUP and                                   :
PACIFIC INDEMNITY COMPANY,                                  :
                                                            :
                          Defendants.                       :
                                                            :
                                                            :

                                            NOTICE OF REMOVAL

TO:     CLERK OF THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants “Chubb Insurance Group”

(erroneously and improperly named as a defendant herein1) and Pacific Indemnity Company

(“Pacific”, and together with the erroneously and improperly named “Chubb Insurance Group”,

“Defendants”), by and through undersigned counsel, hereby gives notice of removal of this

action from the Court of Common Pleas of Fayette County, Pennsylvania, Civil Law Division,

where it is pending as Case No. 494-2020-GD, to the United States District Court for the

Western District of Pennsylvania. As set forth more fully below, the case is properly removed to

this Court pursuant to 28 U.S.C. § 1441 because Defendants satisfy the procedural requirements

for removal under 28 U.S.C. § 1446, and this Court has subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1332. In support of removal, and without waiver of any defense,
_________________________________________

1
  Pacific does not concede that “Chubb Insurance Group” was properly served with the Complaint. “Chubb
Insurance Group” is not an entity, corporation, partnership, unincorporated association, or insurance company, and
therefore is not incorporated in any state. Accordingly, “Chubb Insurance Group” is not a legal entity with the
capacity to be sued and is therefore an improper party-defendant in this action.

                                                        1
             Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 2 of 7




including but not limited to any defense pursuant to Rule 12 of the Federal Rules of Civil

Procedure, and expressly reserving the right to assert any such defense in this action, Defendants

aver:


                                   THE STATE COURT ACTION

        1.      Plaintiff George M. Teslovich, Jr. (“Plaintiff”), filed a Complaint against

Defendants on February 26, 2020, in the Court of Common Pleas of Fayette County, Case No.

494-2020-GD (“State Court Action”). See Filed Complaint, attached hereto as Exhibit A; and

Docket, with copies of all case filings and orders, attached hereto as Exhibit B.

        2.      Plaintiff did not serve the originally-filed Complaint and subsequently reinstated

the Complaint in the State Court Action on or about June 17, 2020.

        3.      On or about July 8, 2020, a copy of such Complaint was delivered to the

following address: 120 Fifth Avenue, Suite 2200, Pittsburgh, PA 15222.

        4.      Plaintiff avers that he is an individual living and residing at 100 Ben Lomond

Street, Uniontown, Fayette County, Pennsylvania, 15401. See Filed Complaint, Exhibit A, at ¶ 1.

        5.      Plaintiff’s Complaint seeks a judgment for payment for losses allegedly totaling

$540,926.78 for damages relating to a “snow storm” and “tornado” under an unidentified

insurance policy allegedly issued by Pacific Indemnity Company.           Id. at ¶¶ 8-12; Count I

“WHEREFORE” clause.

        6.      Plaintiff additionally alleges a count for “Bad Faith” against Defendants, alleging

that “[a]lthough Defendants have charged very high premiums to the Plaintiff for the insurance

coverage above mentioned, the Defendants have failed and refused to adequately compensate the

Plaintiff for his losses and have expressed no reasonable basis for their failure and refusal to pay

for the Plaintiff’ losses.” Id. at ¶ 16.


                                                 2
             Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 3 of 7




       7.       In Plaintiff’s claim for “Bad Faith”, Plaintiff seeks judgment against Defendants

in an amount in excess of $50,000. Id. at Count II “WHEREFORE” clause.


                                 DIVERSITY JURISDICTION

       8.       Under 28 U.S.C. § 1332(a)(1), “[t]he district courts shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interests and costs, and is between citizens of different States.”

       9.       This action satisfies the complete diversity of citizenship requirement of 28

U.S.C. § 1332(a)(1).

       10.      Plaintiff’s verified Complaint declares that he resides in Pennsylvania. See Ex. A

¶ 1. Plaintiff is therefore a citizen of the Commonwealth of Pennsylvania.

       11.      At all relevant times, Pacific was and is a Wisconsin corporation with its principal

place of business located in Whitehouse Station, New Jersey. Therefore, for diversity of

citizenship purposes, Pacific is a citizen of either Wisconsin and/or New Jersey.

       12.      “Chubb Insurance Group,” erroneously and improperly named as a defendant, is

not an entity, corporation, partnership, unincorporated association, or insurance company, and

therefore is not incorporated in any state. Accordingly, “Chubb Insurance Group” is not a legal

entity with the capacity to be sued and is therefore an improper party-defendant in this action.

       13.      Complete diversity exists where Plaintiff is a citizen of the Commonwealth of

Pennsylvania and Pacific is a citizen of Wisconsin and/or New Jersey

       14.      This action also satisfies the amount in controversy requirement of 28 U.S.C.

§ 1332(a).

       15.      The matter in controversy exceeds the sum or value of $75,000 because Plaintiff’s

verified Complaint seeks relief under a policy of insurance in an amount totaling $540,926.78,


                                                  3
             Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 4 of 7




as well as a judgment in excess of $50,000 for Plaintiff’s “Bad Faith” count. See Ex. A, Count I

“WHEREFORE” clause; Count II “WHEREFORE” clause.

       16.      Based on Plaintiff’s allegations in the Complaint, it is therefore averred that the

amount in controversy exceeds $75,000.00, exclusive of interests and costs.

       17.      Accordingly, the United States District Court has original jurisdiction over this

action pursuant to 28 U.S.C. § 1332.


                                  REMOVAL JURISDICTION

       18.      This action is properly removed pursuant to 28 U.S.C. §§ 1441 and 1446.

       19.      Under Section 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.” See 28 U.S.C. § 1441(a). Section 1441(b) further

provides that “such action shall be removable only if none of the parties in interest properly

joined and served as defendants is a citizen of the State in which the action is brought.” Id.

§ 1441(b).

       20.      Plaintiff filed this action in the Court of Common Pleas of Fayette County. The

U.S. District Court for the Western District of Pennsylvania, Pittsburgh Division, is the judicial

district embracing Fayette County, the place where the State Court Action was brought, and,

therefore, is the proper district court to which this case should be removed. See 28 U.S.C.

§§ 1441(a), 1446(a).

       21.      Under Section 1446(b), the notice of removal shall be filed within thirty days after

the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief. See 28 U.S.C. § 1446(b).


                                                 4
             Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 5 of 7




       22.      Defendants received a copy of the Complaint on or about July 8, 2019.

Defendants are filing this notice within thirty (30) days of receipt of the Complaint pursuant to

28 U.S.C. § 1446(c). Therefore, this removal is timely because 30 days could not have elapsed

from the date of service of the Complaint.

       23.      Pursuant to Section 1446(b)(2)(A), “all defendants who have been properly joined

and served” consent to removal.

       24.      Further, pursuant to Section 1446(a), Defendants are also filing with this Notice

of Removal copies of all process, pleadings, orders, and other papers or exhibits of every kind

existing on file in the Court of Common Pleas of Fayette County in this removed action.

       25.      Additionally, Defendants are filing a copy of this petition for removal with the

Prothonotary of the Court of Common Pleas of Fayette County. See 28 U.S.C. § 1446(d).

       26.      Defendants reserve the right to raise all defenses and objections in this action after

the action is removed to this Court.

       WHEREFORE, Defendants, Pacific Indemnity Company and “Chubb Insurance Group”

(erroneously and improperly named as a defendant herein) hereby remove this action now

pending in the Court of Common Pleas of Fayette County to the United States District Court for

the Western District of Pennsylvania.



                                                  Respectfully submitted,

                                                  COZEN O’CONNOR


                                                  BY: /s/ Paul D. Steinman, Esq.
                                                     Paul D. Steinman, Esq. (#49730)
                                                     One Oxford Centre
                                                     301 Grant Street, 41st Floor
                                                     Pittsburgh, PA 15219
                                                     psteinman@cozen.com

                                                  5
         Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 6 of 7




                                                 -and-
                                          Charles J. Jesuit, Jr., Esq. (#91163) (to be
                                          admitted pro hac vice)
                                          Stephen S. Kempa, Esq. (#319143) (to be
                                          admitted pro hac vice)
                                          One Liberty Place
                                          1650 Market Street, Suite 2800
                                          Philadelphia, PA 19103
                                          cjesuit@cozen.com
                                          skempa@cozen.com
                                          Attorneys for Defendants

Dated: July 28, 2020




                                      6
           Case 2:05-mc-02025 Document 1154 Filed 07/28/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, Paul D. Steinman, hereby certify that I served a true and correct copy of the foregoing

Notice of Removal upon the following counsel via first-class mail, postage prepaid, addressed as

follows:

                             O’CONNELL & SILVIS
                             John M. O’Connell, Jr., Esq. (#05734)
                             131 West Pittsburgh Street
                             Greensburg, PA 15601

                             Attorneys for Plaintiff



DATE: July 28, 2020                          /s/ Paul D. Steinman, Esq.
                                             Paul D. Steinman, Esquire
